Title: From George Washington to Clement Biddle, 17 March 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Mar. 17th 1799

On the 18th Ulto, I remitted you in a letter, One hundred Dollars in Bank Notes of the United States. Having received no acknowledgement of the letter’s getting to hand; and being yet without the Lucerne Seed, therein mentioned, (as well as in former

letters) I am not entirely free from apprehension of a miscarriage, although I have heard of no accident to the Mail.
As the Season of sowing Lucerne Seed is just at hand, I would beg to have the quantity mentioned in my former letters sent by the mail Stage, rather than encounter delay. In this way I frequently have small parcels sent to me. Be so good as to mention the Phila. prices of Flour; & prospect of its rising or falling. I am—Dear Sir Your Most Obedient Servant

Go: Washington

